Citation Nr: 0908457	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In July 2006 the Board remanded the 
appeal for further development.

In September 2007 the Veteran submitted a VCAA response, and 
added a statement to the bottom of it, referencing a claim 
for "non-service connected" disabilities.  It appears the 
Veteran would like to reopen a claim for pension benefits.  
This matter is REFERRED to the RO for appropriate action, if 
any.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was not manifested by 
pronounced marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement or severe spasm 
of the tendo achillis on manipulation.

2.  The Veteran's only service-connected disability is 
bilateral pes planus, for which a 30 percent evaluation has 
been assigned.

3.  The Veteran has a high school education, and several 
certificates, including a Boiler Operator License, a lift 
truck operator training certificate, and a data processing 
diploma of completion.  The Veteran last worked as a 
maintenance man/plumber, in September 2002.

4. The Veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In this case, in an September 2003letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by the VA.  The September 2003 
letter also informed the Veteran regarding how TDIU cases are 
determined and the evidence needed to substantiate a claim 
for TDIU.  An August 2006 letter from the Appeals Management 
Center (AMC) advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA treatment 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of his claim.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran. See Sanders at 881.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensations has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
right foot disability.

The Veteran's bilateral pes planus is rated as 30 percent 
disabling from June 12, 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 30 percent evaluation is warranted 
for severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet and characteristic callosities.  A 50 percent 
rating is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

The Veteran filed the instant claim for an increased rating 
on June 12, 2003.  On June 16, 2003 the RO received a copy of 
the Veteran's claim with a statement where the Veteran 
described his pain as intense and debilitating, and stated 
that he was unable to stand for longer than 15 minutes at a 
time.  In July 2003 the Veteran was granted an increased 
rating to 30 percent, effective June 12, 2003.  A January 
2004 rating decision continued this evaluation, and the 
Veteran appealed.

In June 2003 the Veteran was afforded a VA examination in 
conjunction with his request for an increased rating.  The VA 
examiner noted that the Veteran's weightbearing stance showed 
him to have significant pes planus bilaterally, equally.  The 
examiner noted that the Veteran had trace bilateral patellar 
reflexes and that his Achilles reflexes were absent.  The 
Veteran had decreased sensation diffusely on the right and 
left heels.  The examiner noted a give-away type of weakness 
of all muscles of the ankles and toes.  The examiner found 
that the Veteran had bilateral, symptomatic, flatfeet.  

In January 2004 the Veteran requested a cane due to bilateral 
lower extremity pain, and bilateral feet pain.  A diabetic 
foot evaluation from November 2005 noted that the Veteran had 
bilateral pes planus; it also noted that the Veteran did not 
have prosthetic shoes or orthoses at the examination.  VA 
treatment records from March 2006 note that the Veteran  was 
seen for diabetic foot care, and on examination it was noted 
that the Veteran was given orthoses but that he was not 
wearing them, and he was having plantar left heel discomfort.  
The physician informed the Veteran that he should wear the 
orthoses, and that if he had no relief from them to return 
for a possible adjustment.

In July 2006 the Board remanded the Veteran's claims and 
requested the Veteran be afforded a new VA examination, as 
the examination from June 2003 was more than three years old.

The Veteran was then afforded a VA examination in July 2007, 
where his claims folder was reviewed and the Veteran was 
given a physical examination.  The examiner diagnosed the 
Veteran with bilateral pes planus, which was confirmed 
through x-rays.  The examiner noted that the pes planus 
resulted in mild to moderate pronation on the left and 
minimal pronation on the right.  The Veteran complained of 
tenderness to palpation diffusely along the plantar surface 
of the left foot, and along the heel of the right foot.  
There was no marked inward displacement or severe spasm of 
the Achilles tendon.  There was no significant malalignment 
of the Achilles tendon noted with weightbearing.  The Veteran 
was able to demonstrate flexion, extension of the bilateral 
toes, and dorisflexion and plantar flexion of the bilateral 
ankles within functional limits.  The Veteran's bilateral 
dorsalis pedis pulses were intact and his feet were warm to 
touch.  The Veteran did not present with any skin breakdown 
or ulcerations.

The Board notes that the Veteran has indicated he cannot 
tolerate the shoe inserts he was given, and therefore he does 
not use any type of orthopedic or insert.  At the July 2007 
examination the Veteran also complained of bilateral foot 
weakness, stiffness, swelling and fatigability, however he 
denied any flare-ups.  The Board also notes that the 
Veteran's main contention regarding his disability is pain.  
Pain is contemplated by Diagnostic Code 5276, and is 
reflected in the Veteran's 30 percent evaluation.

Based on the evidence of record pertaining to this claim, the 
Board must conclude that a rating in excess of 30 percent for 
the Veteran's bilateral pes planus is not warranted.  The 
Veteran presented to his most recent VA examination with mild 
to moderate pronation on his left foot and minimal pronation 
on his right, not pronounced, marked pronation as required 
for a 50 percent evaluation.  The Veteran had tenderness to 
palpation diffusely on the left along the plantar surface, 
but not on the right.  A 50 percent evaluation calls for 
extreme tenderness of plantar surfaces of the feet.  The 
Veteran did not have marked inward displacement or severe 
spasm of the tendo achillis on manipulation.  And, though the 
Veteran states that he cannot tolerate the orthopedic inserts 
he has been given, he has a VA treatment history of not 
wearing the orthoses he is prescribed, while the 50 percent 
evaluation is for bilateral pes planus that are not improved 
by orhtoses.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none which would provide a higher evaluation 
based upon the service-connected symptoms.

In sum, the medical evidence demonstrates that the Veteran's 
bilateral pes plauns does not more nearly approximate 
symptoms consistent with a 50 percent evaluation.  
Accordingly, the Board finds that the Veteran is not entitled 
to a rating in excess of 30 percent for his bilateral pes 
planus at any point during the course of this appeal.  See 
Hart, supra.

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected bilateral pes 
planus presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  There is no evidence 
of hospitalization for this disorder.  Although the Veteran 
contends he cannot work due to his foot disability, the 
objective evidence does not establish that his pes planus, in 
and of itself, markedly interferes with employment.  In this 
regard, the Veteran also has a nonservice-connected back 
disorder.  The Veteran's pain in regards to his pes planus is 
taken into consideration in the applicable diagnostic code.  
Additionally, there is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

B.  Total Disability based on Individual Unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. § 
4.16(a) (2008).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. 4.16(a) (2008); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is only service-connected for 
bilateral pes planus, evaluated as 30 percent disabling.  
Thus, his service-connected disability does not meet the 
above-stated percentage requirements.  As such, the criteria 
for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to his service-connected disability. 38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in this Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

The record reveals that the Veteran has a high school 
education.  The Veteran reported on his July 2003 application 
for TDIU that he completed high school, and he supplied a 
copy of his Diploma.  The evidence also reveals that from 
1986 to 1999 the Veteran was licensed as a Boiler Operator, 
had completed a course in data processing, had completed 
training for lift truck operators, had completed two courses 
in management, and had completed training in Bakery 
Maintenance Engineering.

The Veteran stated on his Form 21-8940 that the last time he 
worked full time was in September of 2002.  The Veteran has 
been unemployed for several years.  Unemployment, however, 
does not necessarily equate with unemployability on account 
of a service-connected disability.  Prior to September 2002 
the Veteran had been employed as a maintenance worker, a 
cleaner, a "runner" for a restaurant, a "picker" for an 
electric company, and a security officer.  The Veteran also 
indicated the length of his employments were three months at 
the shortest, and 20 months at the longest; while he also 
reported he lost between three and six weeks of work at each 
of these jobs, due to his disability.  His last employment 
lasted from March 2002 to September 2002.  Also on Form 21-
8940 the Veteran stated that he had had not tried to obtain 
employment since he became too disabled to work, and that he 
had not received any education or training since he became 
too disabled to work.

A December 2001 podiatry outpatient treatment note indicated 
that the patient initially stated he felt better after having 
orthoses, but that he then returned and requested pain 
medication.  A November 2002 VA treatment record noted that 
the Veteran was taking methadone for the past several months 
for pain relief, and that the Veteran had a history of heroin 
use, which he indicated he also took for pain management.  
Another November 2002 VA treatment record, from pain 
management, noted that the Veteran was referred to pain 
management due to chronic back/leg pain, however these 
conditions have not been service-connected.

A January 2003 VA pain management note indicated that the 
Veteran angrily berated a nurse practitioner for refusing to 
provide the Veteran with a note saying that the Veteran did 
not have to participate in work study classes.

A September 2003 letter from Seacrest Towers Condominium 
Association, stated that the Veteran was put on part time 
duty when his pain medication and physician's notes limited 
his ability to lift heavy objects or work on ladders.  The 
Veteran was then subsequently released from this employment 
when "even simple cleaning duties became painful."

The Board notes that during a June 2003 VA examination the 
Veteran stated that he could not hold a full-time job because 
of the pain in his back that was aggravated by standing for 
more than 15 minutes, and by any bending and lifting.  Thus, 
it is clear that even the Veteran was not attributing his 
inability to work solely on his service-connected pes planus.

In March 2004 the Veteran's VA primary physician noted that 
the Veteran had a right foot injury in service and a history 
of 15 years of chronic back pain.  The physician stated that 
the Veteran could perform basic self care and instrumental 
activities of daily life, but that the Veteran was presently 
unemployed due to taking too much time off of work in 2002.  
The physician suggested that due to the Veteran's chronic 
back pain, that when the Veteran returned to work, he should 
work at a less physically demanding job.  Again, it is 
important to note, that the Veteran is not service connected 
for his lumbar spine disability.  

Subsequently, also in March 2004, the Veteran requested a 
change in primary care physicians.  According to his letter, 
the Veteran felt that the physician was treating him unfairly 
because the physician would not fill out a New Jersey Social 
Services deferral form, which would have allowed the Veteran 
to be released from participation in the Work First New 
Jersey program due to a disability.  The Veteran attached a 
partially filled out, and unsigned, form, which indicated 
that the Veteran could have sedentary employment.  It is 
unclear who filled out the form.

In May 2004 the Veteran's primary care physician stated that 
he did not think the Veteran was physically disabled, but 
that the Veteran may be disabled in other ways.

During his July 2007 VA examination, the examiner noted that 
the Veteran was independent with ambulation, but used a cane, 
and that he was independent with activities of daily living.  
He noted that the Veteran's standing tolerance was reported 
as five minutes, and his walking tolerance was 3 blocks or 
ten minutes.

The issue in this case is whether the Veteran is capable of 
performing the acts required by any type of gainful 
employment.  The Board acknowledges that the evidence is 
consistent in showing that the Veteran cannot perform his 
prior work as a maintenance worker.  However, it is clear 
that his service-connected pes planus is not shown to be so 
severe as to preclude all forms of gainful employment.  The 
Board emphasizes that there is no medical evidence of record 
demonstrating that the Veteran is unemployable due to his 
service-connected disability.  The July 2007 VA examiner did 
not opine that the Veteran's foot disability prevented 
sedentary employment.  Finally, during the June 2003 VA 
examination the Veteran reported he was not working due to 
his non service connected back disability. 

In summary, the Veteran's only disability is his pes planus, 
evaluated as 30 percent disabling, and he does not meet the 
schedular requirements for a TDIU.  Moreover, the 
preponderance of the competent evidence reflects that his 
disability would not prevent sedentary employment.  The Board 
finds that the competent medical evidence of record is of 
greater probative value than the statements of the Veteran. 
Thus, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's service-connected 
disability alone is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. 
Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 


ORDER

Entitlement to a rating higher than 30 percent for bilateral 
pes planus is denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


